Citation Nr: 0916382	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to June 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

In March 2009 the appellant and his wife testified at a BVA 
hearing before the undersigned Veterans Law Judge at the 
local RO; a transcript of that hearing is of record.

The Board notes that the Veteran submitted a statement in 
January 2009, after the issuance of the January 2009 
supplemental statement of the case.  As such, this statement 
has not been reviewed by the RO.  Further, the claims folder 
does not contain a statement waiving initial RO consideration 
of the Veteran's January 2009 statement.  The Board cannot 
consider additional pertinent evidence without first 
referring that evidence to the agency of original 
jurisdiction (AOJ) for review.  38 C.F.R. § 20.1304(c) 
(2008).  In this instance, however, the Board finds that the 
Veteran's January 2009 statement is cumulative and redundant 
of information already of record.

In his January 2009 statement, the Veteran asserts that he 
was discharged from service due to a right knee injury that 
occurred during training, and alleges entitlement to 
compensation for this injury.  However, the Veteran has 
already set forth these assertions and alleged entitlement to 
compensation in evidence of record that was received earlier 
and has been reviewed by the RO as a part of its 
determinations in this matter.  See, e.g., February 2007 
Formal Claim.  Therefore, the information in the January 2009 
statement is cumulative and redundant of information already 
of record.  Therefore, the Board finds that this appeal may 
be considered without any prejudice resulting to the Veteran.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

A right knee disability was initially demonstrated years 
after service, and has not been shown by the competent 
clinical evidence of record to be causally related to the 
Veteran's active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to this claim by means of 
a letter to the appellant issued in February 2007.  This 
letter informed the appellant of what evidence was required 
to substantiate his service connection claim, and of his and 
VA's respective duties for obtaining evidence.  Additionally, 
the appellant was informed as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim, and therefore 
VA has complied with the express requirements of the law as 
found by the Court in Pelegrini.



Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of post-service private treatment and assessment.  In 
addition, the claims file contains the Veteran's statements 
in support of his claim.  The Board has carefully reviewed 
the medical evidence and lay statements and concludes that 
there has been no identification of further available 
evidence not already of record, except as discussed below.

The Board notes that correspondence of record from the 
National Personnel Records Center (NPRC) indicates that the 
Veteran's service treatment records are presumed to have been 
destroyed by a fire which occurred at the NPRC facility in 
1973.  Under these circumstances, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In March 2007, the RO sent a letter to the Veteran indicating 
that his military records may have been destroyed in the 1973 
fire, and requesting that he complete and return the enclosed 
NA Form 13075 in order to allow verification of his service 
dates and character of discharge.  In addition, the Veteran 
was informed that he should submit any records pertaining to 
his military service that he had in his possession.  The 
record does not reflect that the NA Form 13075 was ever 
completed or returned.  The record does contain an Honorable 
Discharge Certificate submitted by the Veteran which reflects 
that he was honorably discharged from the Army on June 20, 
1951.  In addition, the Veteran submitted a Certification of 
Military Service which also reflects an honorable discharge 
from the Army and shows his dates of service to have been 
from April 17, 1951 to June 20, 1951.  However, neither 
certificate contains information regarding the circumstances 
behind the Veteran's discharge.  After submitting these 
certificates, the Veteran indicated that he had sent all the 
information he had with regard to his discharge from service.  
See September 2007 Notice of Disagreement.

In May 2007, a formal finding was made that the Veteran's 
service treatment and service personnel records were not 
available for review, as all procedures to obtain these 
records had been correctly followed and all efforts had been 
exhausted.  Also in May 2007, the RO requested that NPRC 
furnish the reason for the Veteran's separation from service.  
The RO further requested that, if the Veteran was shown to 
have been discharged based on disability, specific 
information be given regarding any disease or injury 
incurred, including whether or not it was incurred in the 
line of duty.  Further, the RO requested that NPRC furnish 
any medical or physical evaluation board proceedings 
pertaining to the Veteran.  However, in response to each of 
these requests, NPRC indicated that no information was 
available as the Veteran's records were "fire related."  
See May 2007 Personnel Information Exchange System (PIES) 
Response.

In March 2008, an informal conference was held between the 
Veteran, his representative, and a Decision Review Officer 
(DRO).  At the informal conference, the Veteran submitted a 
March 2008 statement noting that he did not recall what 
specific unit he was assigned to while in service.  The 
Veteran explained that he would not have been given 
information as to what unit he was assigned until after basic 
training, and that his injury and resulting discharge 
occurred during basic training.  However, the Veteran did 
specify various battalions to which he thought he may have 
been attached.  Based on this information, the DRO indicated 
that a search for "clinicals" or records from the Office of 
the Surgeon General would be made.

In June 2008, the RO requested that NPRC search for the 
Veteran's service treatment records, sick and morning 
reports, and records from the Office of the Surgeon General 
pertaining to any knee injury sustained by the Veteran at the 
camp where he had basic training for the period of his 
service.  In July 2008, NPRC responded that a search for such 
records was not possible without information as to what 
company, battalion, and regiment the Veteran was assigned.  
In this regard, the Board finds that the information provided 
by the Veteran in his March 2008 statement is not sufficient 
to allow for a meaningful search for additional documents.  
Although the Veteran identified various battalions to which 
he may have been assigned, NPRC indicated that they needed 
more specific information, including the identification of a 
specific company and regiment.  As stated above, the 
Veteran's March 2008 statement indicates that the Veteran 
does not know these specifics, as his injury and separation 
occurred during basic training before he would have been 
informed of them.

Thereafter, the RO sent a September 2008 letter to the 
Veteran indicating that the additional search for records 
described above was not successful, and requesting that he 
submit any relevant documents in his possession.  Also in 
September 2008, another formal finding was made that the 
Veteran's service treatment records were unavailable.  In 
response to the RO's September 2008 letter, the Veteran 
submitted a September 2008 statement indicating that he had 
already sent all the information he has to support his claim.  
See also October 2007 Statement in Support of Claim; October 
2007 Substantive Appeal; September 2007 Notice of 
Disagreement.

In light of the RO's exhaustive, unsuccessful efforts to 
locate the Veteran's service treatment and service personnel 
records as discussed above, the Board finds that further 
development is not necessary as these records either no 
longer exist, or further efforts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding further 
development unnecessary when it would serve no useful purpose 
and would result in imposing additional burdens on VA with no 
benefit flowing to a veteran).

With regard to post-service medical records, the Board notes 
preliminarily that 38 C.F.R. § 3.159(c)(1)(i) provides that a 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or department 
custodians, and must provide enough information to identify 
and locate the existing records, including the person, 
company, agency, or other custodian holding the records, the 
approximate time frame covered by the records, and, in the 
case of medical treatment records, the condition for which 
treatment was provided.

The Veteran has testified that he saw a private physician "a 
couple of times" for his right knee disability upon 
separation from service.  See March 2009 BVA Hearing 
Transcript (Tr.) at 13-14.  The Veteran further testified 
that this occurred in 1951.  Tr. at 22.  Although the Veteran 
identified this private physician by name, he also indicated 
that the private physician had since deceased.  Tr. at 18.  
The Veteran testified that the private physician's son had 
taken over his medical practice, however the Veteran did not 
provide the name of the physician's son, and was unable to 
state whether or not the physician's son was still living.  
Tr. at 19-20.  Based on this testimony, the Board does not 
find that sufficient information has been given to allow a 
meaningful search for any private medical records pertaining 
to the Veteran's treatment for a right knee disability in 
1951 upon separation from service.  38 C.F.R. 
§ 3.159(c)(1)(i).

In addition, the Board notes that the claims file contains an 
April 2007 private medical record which reflects that the 
Veteran had been referred for an orthopedic consultation by 
another private physician.  Although the claims file does not 
contain medical records from the referring physician, the 
Board notes that the Veteran has not requested that VA obtain 
medical records from this referring physician, nor has he 
submitted authorization for the release of such records.  In 
addition, the Veteran's statements of record do not indicate 
what disability the referring physician treated the Veteran 
for, nor do they identify an approximate time frame in which 
the treatment occurred.  Therefore, the Board does not find 
that sufficient information has been given to trigger VA's 
duty to search for records from the referring physician.  
38 C.F.R. § 3.159(c)(1)(i).

Further, the Veteran and his wife testified at the March 2009 
BVA hearing that the referring physician discussed above is 
his current doctor, whom he has seen for five or six years.  
Tr. at 24-25.  The Veteran and his wife also testified that 
the Veteran saw this doctor for "other medical business," 
including a heart disability, and was referred to the April 
2007 private orthopedist upon showing interest in seeking 
treatment for a knee disability.  Tr. at 25-26.  Therefore, 
it appears that the medical records from the Veteran's 
current doctor would not be pertinent to this case.

Finally, the Board notes that the Veteran has requested that 
he be provided a VA examination with regard to his claim.  
See February 2007 Formal Claim.  There is a duty to provide a 
VA examination when the record lacks sufficient evidence to 
decide a veteran's claim, but contains evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Here, the Board finds that a VA examination is not necessary 
because there is no evidence of an event, injury, or disease 
occurring in service, as discussed further below.  The Board 
recognizes that in McLendon the Court held that the third 
element listed above establishes a low threshold, and that a 
VA examination can be required based on medical evidence 
which suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  In the 
April 2007 private medical record, the physician states that 
he cannot make a statement one way or the other as to whether 
the Veteran's alleged injury in service caused his current 
right knee disability, "although it certainly would not be 
unreasonable."  Although this statement might be sufficient 
to require a VA examination under the low threshold 
established by the Court in McLendon, to do so there would 
also have to be a showing of a current disability and an in-
service event, injury, or disease.  As discussed below, 
although a current disability is shown in this case, there 
has been no demonstration of an in-service event, injury, or 
disease.  In fact, because there has been no such 
demonstration, there is nothing to which any current 
disability could be etiologically linked.  Therefore, a 
remand to obtain a VA medical nexus opinion regarding this 
issue is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991)

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, such arthritis shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of arthritis during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a right knee disability, as a residual of a right knee injury 
sustained during basic training for which he was ultimately 
discharged from service.  See, e.g., February 2007 Formal 
Claim.  The Veteran states that he had no health problems 
prior to service, but describes injuring his right knee in a 
basic training routine which involved "marching double time 
and hitting the ground with the butt of the rifle and 
dropping on our knees."  See July 2007 Statement.  In the 
July 2007 statement, the Veteran alleges that after this 
training routine his right knee became very sore and that he 
could not bend it.  The Veteran further alleges that his knee 
started swelling the next morning and that he could not walk.  
The Veteran states he saw a medic while in service, but that 
he was told that they could not do anything for his knee 
injury.

With regard to the first element of a claim for service 
connection, that of a current disability, the Board notes 
that the April 2007 private medical record reflects a 
diagnosis of "osteoarthritis involving the right knee."  
The April 2007 private physician refers to X-rays that had 
been taken prior to that examination, which revealed 
degenerative arthritis of the Veteran's right knee, "much 
more advanced then the left."  In addition, the April 2007 
private physician noted a restricted range of motion with 
regard to the Veteran's right knee, and indicated that a 
right knee replacement might be considered in the future if 
his knee becomes sufficiently symptomatic.

The claims file also contains a March 2007 private medical 
report of X-rays that were taken of the Veteran's right knee.  
The X-rays showed severe three compartment degenerative 
disease involving the right knee.  A near complete loss of 
joint space involving the medial and lateral compartment was 
noted, as well as bulky osteophytes involving all three 
compartments.  In addition, large right knee effusion was 
present.  In comparison, the Veteran's left knee was noted to 
demonstrate only mild loss of medial joint space.  Based on 
these private medical records, the Board finds that a current 
disability with regard to the Veteran's right knee has been 
demonstrated.

However, the Board finds that the evidence of record in this 
case does not demonstrate the in-service incurrence or 
aggravation of an injury or disease.  Further, the medical 
evidence of record does not establish a causal nexus between 
the Veteran's current disability and his military service.  
In this regard, the Board recalls that it has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule in light of the fact 
that the Veteran's service treatment records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, this does not negate the requirement that the above-
mentioned elements of a service connection claim be 
demonstrated.

With regard to the in-service incurrence or aggravation of an 
injury or disease, the Veteran's service treatment records 
are not available, as discussed above, and therefore cannot 
be used to demonstrate this element of a claim for service 
connection.  The April 2007 private medical record is the 
only medical evidence discussing the Veteran's allegation of 
an in-service injury.  However, the April 2007 private 
physician states no opinion as to whether any in-service 
injury occurred.  Instead, the private physician specifically 
indicates that the Veteran is the one who attributes his 
current right knee disability to an injury incurred in 
service.  Therefore, there is no post-service medical 
evidence to support the Veteran's claim that he incurred a 
right knee injury in service.

The Board notes that at the March 2009 BVA hearing, the 
Veteran and his wife both testified that the Veteran 
sustained a right knee injury while in service.  In this 
regard, the Board finds that although the Veteran is 
competent to report that he sustained a right knee injury in 
service, the lay testimony is not credible as to the 
occurrence of a right knee injury in service in this case.  
The Veteran testified that he wrote to his wife while in 
service, and informed her of his right knee injury.  Tr. at 
26-27.  The Veteran's wife testified that although she had 
kept this letter for a long time, she no longer had it now.  
Tr. at 27-28.  In addition, the Veteran testified that he 
could not recall any friends or military comrades that he 
communicated with after his alleged in-service injury that 
could provide a statement in support of his case.  Tr. at 31.  
In addition, although the absence of evidence is not 
synonymous with negative evidence, it is for consideration, 
and in this case there is no evidence of any treatment for a 
right knee disability until more than 55 years after the 
Veteran's separation from service.  See April 2007 Private 
Medical Record.  Therefore, the Board does not find that 
there has been a credible demonstration of an in-service 
incurrence or aggravation of an injury or disease in this 
case.

With regard to medical evidence of a causal nexus between the 
Veteran's current disability and his military service, the 
Board notes that the Veteran informed the April 2007 private 
physician that he was interested in obtaining VA disability 
benefits.  The private physician indicated to the Veteran 
that he "really did not have anything to do with that" and 
that the Veteran would "have to go to the VA to see what 
they would say."  The private physician recorded the 
Veteran's allegations of an in-service right knee injury, and 
then decided that he could not make a statement one way or 
the other regarding whether the Veteran's current disability 
was related to his military service, "although it certainly 
would not be unreasonable."  The Board does not find that 
the private physician's statement that it "would not be 
unreasonable" equates to an opinion that it is at least as 
likely as not that the Veteran's current right knee 
disability is attributable to his military service.  In 
general, an indication that something is "not unreasonable" 
does not necessarily mean that it is at least as likely as 
not.  In other words, it is possible to say that a certain 
assertion is less likely than not to be true, yet it is still 
not an entirely unreasonable assertion to make.  Further, the 
private physician's statement that it "would not be 
unreasonable" is overshadowed by his less equivocal 
statement that he simply cannot form an opinion one way or 
another on the issue.  Therefore, the Board finds that the 
April 2007 private medical record does not constitute 
evidence of a causal relationship between the Veteran's 
current right knee disability and his military service.  As 
there is no other medical evidence in the claims file 
addressing this issue, the Board finds that this element of a 
claim for service connection has not been demonstrated.

Further, the Board acknowledges the Veteran's statements that 
his current right knee disability is related to his military 
service.  However, the Veteran is not competent to provide a 
medical opinion as to the etiology of his current right knee 
disability.  Lay witnesses are not competent to offer 
opinions on medical diagnoses or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board recalls that in the absence of evidence showing a 
chronic condition in service, the Veteran's current diagnosis 
may still be service connected per 38 C.F.R. § 3.303(b) if a 
"continuity of symptomatology is demonstrated."  Savage, 10 
Vet. App. at 496; see also 38 C.F.R. § 3.303(d).  However, 
the Board finds no demonstration of a continuity of 
symptomatology since service in this case.  In this regard, 
there is no medical evidence of a post-service right knee 
disability until April 2007, more than 55 years after the 
Veteran's separation from service.  The Board notes that a 
prolonged period without medical complaint or demonstration 
and the amount of time that has elapsed since military 
service can be considered as evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In finding that no continuity of symptomatology exists in 
this case, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Lack of contemporaneous 
medical evidence is a factor that the Board can consider and 
weigh against a Veteran's lay evidence, however the lack of 
such records does not, in and of itself, render lay evidence 
incredible.  Id.  In adjudicating this claim, therefore, the 
Board must evaluate the credibility of the Veteran's 
statements, as well as that of other lay statements.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In this regard, the Board notes that the Veteran has alleged 
that his right knee has been symptomatic ever since the 
alleged injury in service.  See, e.g., October 2007 
Substantive Appeal (stating that the Veteran has been living 
with his right knee disability for 56 years); July 2007 
Statement (indicating that the Veteran's leg was never the 
same, and that it was always swollen and larger than his 
other knee); February 2007 Formal Claim (reflecting the 
Veteran's allegation that, after injuring his knee in 
service, he has had "trouble with it ever since").  In 
addition, at the March 2009 BVA hearing, both the Veteran and 
his wife testified that the Veteran's right knee has been 
symptomatic ever since the alleged in-service injury.  

The Board concludes that the Veteran and his wife are 
competent to present evidence regarding the continuity of the 
Veteran's symptoms after service.  See Buchanan 451 F.3d at 
1336.  However, although the lack of contemporaneous medical 
evidence is not dispositive on the issue of the credibility 
of the Veteran and his wife, such lack of evidence is for 
consideration, and weighs against the Veteran's claim in this 
case.  Id.  Ultimately, the Board does not find the lay 
evidence of continuity of symptomatology to be credible in 
this instance, when weighed against the evidence of record as 
a whole.  In particular, as stated above, the Veteran 
testified that he only sought treatment "a couple of times" 
after separating from service, Tr. at 13-14, and that this 
treatment took place in 1951, Tr. at 22.  Further, the 
Veteran testified specifically that he did not seek treatment 
between 1951 and 2007.  Tr. at 22-23.  As part of the reason 
for not seeking treatment, the Veteran pointed to the fact 
that he did not have health insurance at the time.  Tr. at 
29-30.  However, the Veteran also testified that the reason 
he sought treatment again in 2007 was not because he had 
ultimately secured health insurance, but because he had 
spoken with other Veterans who had told him he should do so 
as he may have "some compensation coming."  Tr. at 23.  In 
addition, the Board notes that even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 495- 98 (1997).  Such has not been demonstrated in this 
case.

Finally, the Board has also considered whether presumptive 
service connection for a chronic disease, arthritis, is 
warranted in the instant case for the Veteran's right knee 
disability.  However, in order for the presumption to 
operate, arthritis must become manifest to a compensable 
degree within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of 
arthritis within the applicable time period.  As such, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim, and that 
service connection for a right knee disability is not 
warranted.  Accordingly, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


